Case 5:17-cv-00238-gwc Document 68 Filed 07/29/20 Page 1 of 2

 
 

ys, o1STRICT COURT
TR 1F VERMONT

UNITED STATES DISTRICT COURT 9999 1) 99 Ay 9s LO
FOR THE DISTRICT OF VERMONT)

mt CM ig
VLEs

 

PBM NUTRITIONALS, LLC,
Plaintiff,
Vv.

AQWISE-WISE WATER
TECHNOLOGIES LTD.,

Defendant.

 

CIVIL ACTION NO. 5:17-cv-00238-GWC

 

 

NOTICE OF SETTLEMENT

Please be advised that the parties hereto have executed a settlement agreement dated July

27, 2020 requiring certain performance to be completed within ninety (90) days therefrom. At

that time the parties expect to file a stipulation of dismissal.

Accordingly, the parties respectfully request that this matter be held in abeyance until

October 26, 2020.

Respectfully submitted,

/s/ Gary L. Franklin

Gary L. Franklin, Esq.

PRIMMER PIPER EGGLESTON &
CRAMER PC
gfranklin@primmer.com

30 Main Street, Suite 500

P.O. Box 1489

Burlington, VT 05402-1489

(802) 864-0880

Attorneys for PBM Nutritionals, LLC

4433569.1

Respectfully submitted,

/s/ William B. Miller, Jr.

William B. Miller, Jr.

LANGROCK SPERRY & WOOL, LLP
wimiller@langrock.com

111 South Pleasant Street

P.O. Drawer 351

Middlebury, VT 05753-0351

(802) 388-6356

And
Case 5:17-cv-00238-gwc Document 68 Filed 07/29/20 Page 2 of 2

SO ORDERED.

/s/ Paul J. Murphy
Paul J. Murphy (admitted pro hac vice)

John F. Farraher (admitted pro hac vice)
GREENBERG TRAURIG, LLP

murphyp@gtlaw.com

farraherj@gtlaw.com
1 International Place, Suite 2000

Boston, MA 02110
(617) 310-6000

Attorneys for Aqwise-Wise Water
Technologies Ltd.

Dated in Rutland, in the District of Vermont, this 29" day of July, 2020.

—_— a

—
co - ; =

Geoffrey W. Crawford, Chief Judge
U. S. District Court
